Exhibit 99.2 TRACON Pharmaceuticals Presents Clinical and Preclinical Data from Models of NASH and Liver Fibrosis at the 2nnual Meeting San Diego, CA – November 13, 2016 – TRACON Pharmaceuticals (NASDAQ:TCON), a clinical stage biopharmaceutical company focused on the development and commercialization of novel targeted therapeutics for cancer, wet age-related macular degeneration and fibrotic diseases, today presented data at the American Association for the Study of Liver Diseases (AASLD) Annual Meeting, taking place November 11-15 in Boston, MA.
